DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-25 are currently pending and prosecuted.
Response to Arguments
Applicant’s arguments, see Remarks, filed 23 February 2022, with respect to Claims 1 and 3-15 have been fully considered and are persuasive.  The 102 rejection of Claims 1 and 13 has been withdrawn. 
Allowable Subject Matter
Claims 1 and 3-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended the independent claims to incorporate the previously indicated as allowable, now cancelled, claim 2. For the same reasons for indicating claim 2 was allowable, the limitation, “a reference signal generation circuit configured to generate a reference signal based on the first detection signal,” which is considered allowable. Support for the claim can be found in the original disclosure as filed. The prior art of record fails to teach a reference signal generation circuit that generates a reference signal based on the first detection signal, which is determined by “a first signal conversion circuit configured to convert a first sensing signal from a first sensor unit into a first detection signal” with “the first detection signal being a digital signal.” 
As such, Claims 1 and 3-25 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627